~3~ <gq&Ol
                                                                                                                                                                                                                                     0~

· .......
   ·.· Gilmer
          p.p.;a·d><4'1l.; :. : .• ·•· ··.·
                  JTexas75.644 . · ·
..   ···-·:··    ...       ..   :.   ·.     _. __ ,_   -   ..: . .                . .......                            .   ..




                                                                                                                                                           November 2, 2015


                                            "b. e•1 A
                                           _,...    ........
                                                     cos La,· .\..1er,
                                                              r•· k

                                     >      ColJrt ofCriminal Appeals

                                     · P.O.Box 1?308,                                                                                C.apit~l    Station

           · ·· · .·.·• Austin~Texas78711··

                                                                                            ,:       ;_;                                                                                                                             .   ,··   ...   ·.
                                                -:     '..'__ 1




..•.••.• ; < . ·•                          :~¢: WR~83,89S~01an·d WR-83,895-02 Robert Karl Nunley· .
                       .        ·.              ...
                                     :;:_ ..:_ _·.            ·,    .
                                          . .        ·....               .          .                    '        ·.
                                            :. _·-ri.: -~~ ~--.:-i- !.-~ ·- .                                                                                                                                          ·,
                                                              ...                                                          . .. -:
                                                Dear Abel::·

                                                              . · This is to notifyyou that I am in the process of retiring from the active·.
                                                praCtice of law. The above referenced
                                                                                .
                                                                                      case
                                                                                       .
                                                                                           is one. of my last. cases and I do wish to ...·
                                                                                                                                .                                                                                               .:


                                        complete it through disposition. I am moving and the telephone number for the
                                        office and the fax number will not be valid. However, my cell number will be the · · .
                                     ·. same f~r a mo~th or two ((03-738-3055) and I will notify you of ~ny change.
                                                Further,
                                                  .
                                                         my e-mail
                                                               .
                                                                   will remain the same unless I notify you ofa chang~~ I will be ..··
                                            tr~nsitiolli.ng
                                                    for a few weeks and I am concerned aboutmissing ahy pertinent ·
                                     ··.information but I hope to be establishedby the end of November. Thank you for.
                                                                   :··                  .        ·· ..       :.                          .·
                · .: · . your   •    :           •·                          •·
                                                                                  att~ntion
                                                                                   < ••                      i
                                                                                                                                     and cooperation .
                                                                                                                                          .                .




                                                                                                                                                . ~   .:       ..   ~   . .'
                                                                                                                                                                         ~     .   "~ ~
                                                                                                                                                                                      ..,_ ... ,
                                                                                                                                                                                                   ..   .   ;   . :.


                                                                                                                                                                                                                                                '   ...